Citation Nr: 0636289	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  98-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1966 with service in the Republic of Vietnam from May 1965 to 
April 1966.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Wilmington, 
Delaware.

The veteran's appeal was previously before the Board in May 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


REMAND

The appellant claims that the veteran's death was caused by 
in-service exposure to radiation or herbicides.  In its May 
2005 remand, the Board directed the RO or the Appeals 
Management Center (AMC) to contact the veteran's local units 
at Olmstead Air Force Base and Eglin Air Force Base and 
request copies of any documentation showing radiation 
exposure.  The record reflects that the AMC contacted the 
National Personnel Records Center (NPRC) in September 2005 to 
request documentation of radiation exposure, and noted that 
unit 3201 TRANS SQ, the veteran's Elgin AFB unit, did not 
exist.  The AMC also noted that Olmstead AFB was closed in 
1968.  In October 2005, the NPRC responded that there was no 
documentation of radiation exposure in the veteran's service 
files.  

While the record reflects that the RO and the AMC have 
attempted to verify the appellant's claim that the veteran 
was exposed to radiation, the Board finds that additional 
action is required with respect to this issue.  In this 
regard, the Board notes that a May 1999 response from the 
NPRC indicates that copies of the veteran's records of 
exposure to ionizing radiation, including his DD 1141, could 
be provided by the US Air Force Occupational and 
Environmental Health Laboratory (OEHL).  While the RO sent a 
records request to the OEHL in February 2002, no reply is of 
record.  In addition, the record does not reflect that the RO 
or the AMC has attempted to contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), formerly known as 
the U.S. Armed Forces Service Center for Unit Records 
Research (CURR), for information regarding the appellant's 
claim that the veteran was exposed to radiation.  

In an August 1998 statement, the appellant noted that the 
veteran underwent treatment in 1983 and 1991 at the Elsmere, 
Delaware, VA Medical Center (VAMC) where he was listed in the 
Agent Orange Registry.  The appellant also stated that the 
veteran was treated at the Philadelphia Veterans Hospital.  
The Board notes that the only VA treatment records of record 
are from the Wilmington VAMC, and are dated in September 
1996.  Upon remand, complete records from the Elsmere VAMC 
and Philadelphia Veterans Hospital should be obtained.  Where 
VA has constructive or actual knowledge of the availability 
of pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

The Board also notes that while the cause of the veteran's 
death, adenocarcinoma of the pancreas, is not a disease 
subject to presumptive service connection based on exposure 
to herbicides, the record contains some evidence suggesting 
that cancer of the pancreas can be caused by herbicide 
exposure; however, no medical opinion specifically addressing 
whether the veteran's pancreatic cancer was related to 
herbicide exposure is of record.  Therefore, the Board 
believes that development is in order to obtain a VA medical 
opinion addressing whether the veteran's pancreatic cancer 
was etiologically related to his presumed in-service exposure 
to Agent Orange.

Finally, the Board notes that the appellant has not been 
provided proper notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the appellant 
has not been provided notice that she should submit all 
pertinent evidence in her possession, nor has she been 
provided notice with respect to the effective-date element of 
the claim.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice concerning the 
effective-date element of the claim and 
notice that she should submit all 
pertinent evidence in her possession.

2.  The RO or the AMC should attempt to 
obtain a copy of all pertinent records 
identified but not provided by the 
veteran, including copies of all records 
from the Elsmere VAMC and the 
Philadelphia Veterans Hospital.  If the 
RO or the AMC is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.

3.  The RO or the AMC should contact OEHL 
and the JSRRC and request copies of any 
documentation of radiation exposure 
received by the veteran during his period 
of active duty service.  If the requested 
records do not exist or are otherwise 
unavailable, the OEHL and the JSRRC 
should be asked to so indicate.  Any 
response from the OEHL or the JSRRC must 
be associated with the claims folder.  

4.  If evidence of the veteran's exposure 
to radiation during service is received, 
the RO or the AMC should forward the case 
to the Director of the VA Compensation 
and Pension Service for action in 
accordance with 38 C.F.R. § 3.311 (2006).

5.  In any event, after all pertinent 
evidence is associated with the claims 
folder, the RO or the AMC should submit 
the claims file to a VA physician with 
appropriate expertise who should be 
requested to provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's pancreatic 
cancer was etiologically related to his 
in-service exposure to Agent Orange.  The 
rationale for the opinion must also be 
provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
adjudicate the appellant's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
or the AMC should issue a supplemental 
statement of the case and afford the 
appellant and her representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


